Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed May 10, 2022 is acknowledged and has been entered.  Claims 1, 7-9 and 47 are amended.  Claims 2-3, 5-6, 10-15, 18-25, 27, 29, 31-46 are canceled.  Claims 1, 4, 7-9, 16-17, 26, 28, 30 and 47 are pending and will be examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2022 and December 30, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4, 7-9, 16-17, 26, 28, 30 and 47 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive in overcoming the rejections of record, including obviousness type double patenting and the obviousness rejections over Widschwendter and Feinberg.  Furthermore, none of the prior art teaches or suggests detection of differential methylation of each of the claimed DMRs together in colorectal cancer.  For example, while Widschwendter teaches analysis of methylation of FGF14 and ZNF471 in addition to a number of additional markers, neither Widschwendter nor Feinberg teach analysis of PDGFD together with these other genes.  In fact, none of the prior art teaches analysis of the PDGFD DMR in colorectal cancer.  Therefore, the claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM